Opinion by
Cline, J.
It appeared that the bottles in question were entered at the invoice value and were so appraised but that after appraisement it was discovered that certain packing charges which appeared on another portion of the invoice had not been considered at the time of entry and appraisement. The •collector filed an appeal and the value of the merchandise was advanced by the .addition of the packing charges. The traffic manager of the importing firm testified he was familiar with the shipment, that he passed the papers over to the customs broker to make the entry, and had no reason to believe that the valuation of the merchandise included packing or that it was different from that shown on the invoice. He further testified that the merchandise was entered according to instructions given to the customs broker. The only other witness was the party who made the entry as customs broker, and he stated, among other things, that his failure to include the packing charges in the entered value was due to oversight. Following Linen Thread Co. v. United States (13 Ct. Cust. Appls. 395, T. D. 41322) the petition was granted.